Name: 96/716/EC: Commission Decision of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  research and intellectual property;  Europe;  EU finance;  processed agricultural produce;  economic policy
 Date Published: 1996-12-18

 Avis juridique important|31996D071696/716/EC: Commission Decision of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France) (Only the French text is authentic) Official Journal L 327 , 18/12/1996 P. 0038 - 0039COMMISSION DECISION of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France) (Only the French text is authentic) (96/716/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof, Whereas Chapter I of Annex D to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (3), as last amended by the Act of Accession of Austria, Finland and Sweden, designates the Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France as the Community Reference Laboratory for the analysis and testing of milk and milk products; Whereas all the functions and duties which the laboratory has to perform are specified in Chapter II of Annex D to the abovementioned Directive; whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory; Whereas Community financial aid should be granted to the Community Reference Laboratory to assist it in carrying out the said functions and duties; Whereas, for budgetary reasons, Community assistance should be granted for a period of one year; Whereas, for supervisory purposes, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community hereby grants financial assistance to France for the functions and duties to be carried out by the Community Reference Laboratory for the analysis and testing of milk and milk products referred to in Chapter II of Annex D to Directive 92/46/EEC. Article 2 The Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France shall perform the functions and duties referred to in Article 1. Article 3 The Community's financial assistance shall amount to a maximum of ECU 100 000 for the period 1 January to 31 December 1997. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at France's request, - the balance following presentation of supporting documents by France. Those documents must be presented before 1 March 1998. Article 5 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 6 This Decision is addressed to the French Republic. Done at Brussels, 29 November 1996. For the Commission Franz FISCHLER Member of the Commission COMMISSION DECISION of 29 November 1996 on financial aid from the Community for the operation of the Community Reference Laboratory for the analysis and testing of milk and milk products (Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France) (Only the French text is authentic) (96/716/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 (2) thereof, Whereas Chapter I of Annex D to Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (3), as last amended by the Act of Accession of Austria, Finland and Sweden, designates the Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France as the Community Reference Laboratory for the analysis and testing of milk and milk products; Whereas all the functions and duties which the laboratory has to perform are specified in Chapter II of Annex D to the abovementioned Directive; whereas Community assistance must be conditional on the accomplishment of those functions and duties by the laboratory; Whereas Community financial aid should be granted to the Community Reference Laboratory to assist it in carrying out the said functions and duties; Whereas, for budgetary reasons, Community assistance should be granted for a period of one year; Whereas, for supervisory purposes, Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (4), as last amended by Regulation (EEC) No 2048/88 (5), should apply; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community hereby grants financial assistance to France for the functions and duties to be carried out by the Community Reference Laboratory for the analysis and testing of milk and milk products referred to in Chapter II of Annex D to Directive 92/46/EEC. Article 2 The Laboratoire central d'hygiÃ ¨ne alimentaire, Paris, France shall perform the functions and duties referred to in Article 1. Article 3 The Community's financial assistance shall amount to a maximum of ECU 100 000 for the period 1 January to 31 December 1997. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at France's request, - the balance following presentation of supporting documents by France. Those documents must be presented before 1 March 1998. Article 5 Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis. Article 6 This Decision is addressed to the French Republic. Done at Brussels, 29 November 1996. For the Commission Franz FISCHLER Member of the Commission